Citation Nr: 1300165	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include an initial rating in excess of 30 percent earlier than March 29, 2011.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to March 29, 2011 the evidence of record demonstrated that the Veteran's PTSD was primarily manifested by anxious mood and chronic sleep impairment; such that he experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but his symptoms were not of such severity as to produce occupational and social impairment with reduced reliability and productivity.

2.  At no time during the course of the Veteran's appeal has it been shown that his PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, nor has it been shown that his PTSD caused total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent, earlier than March 29, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.130, Diagnostic Code (DC) 9411 (2012).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.130, DC 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

In January 2009, the Veteran filed for service connection for PTSD.  His claim was granted and he was assigned a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran appealed the rating that had been assigned, and during the course of his appeal, the RO determined that a VA examination in March 2011 had established that for the first time during the course of the Veteran's appeal his PTSD symptomatology was more closely approximated by a 50 percent rating.  The Veteran's rating was increased accordingly and made effective as of the date of the examination.

As such, the Board will first consider whether a PTSD rating in excess of 30 percent is warranted earlier than March 29, 2011, and then will consider whether a PTSD rating in excess of 50 percent is warranted.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

As noted, the Veteran was initially assigned a 30 percent rating for his PTSD.  He appealed the assigned rating and, during the course of his appeal, his rating was increased to 50 percent effective March 29, 2011.  

The Veteran has argued that he should be entitled to a 70 percent disability rating and that his 50 percent rating should be effective as of the date his claim for service connection was received in January 2009.  As will be discussed, the Board does not believe that either a 50 percent rating was warranted before March 29, 2011, or that a 70 percent rating is warranted.

Rating in Excess of 30 percent is not warranted prior to March 29, 2011

The Veteran initially filed his claim in January 2009.  Treatment records from the year prior have been reviewed and considered.  In August 2008, the Veteran reported experiencing flashbacks during fireworks on the 4th of July.  He also reported avoiding news about the war on TV because it made him think of his previous experiences in service.  He was also very anxious in crowds.  The Veteran denied any suicidal behavior.  The medical professional opined the Veteran retained good judgment and was cooperative in examination, though tense and guarded.  The physician concluded the Veteran was a low risk for suicidal behavior and assessed a GAF score of 60.

Following this appointment, the Veteran attended a seven week PTSD group class in the fall of 2008.  Leaders of these classes noted that the Veteran was appropriate at all times and did not voice any suicidal ideation during the sessions.

In September 2009, the Veteran was provided with a VA examination to assess the severity of his PTSD symptoms.  The examiner reviewed the claims file and examined the Veteran.  The Veteran reported that he avoids triggers, such as news of the current war and loud sounds, and he was particularly bothered by the fireworks on the fourth of July.  The Veteran also reported infrequent panic attacks, inability to speak in public, and auditory hallucinations of more than one voice calling his name.  However, he reported being able to maintain a good relationship with his wife to whom he has been married for over a decade.  The Veteran was noted to have had passive thoughts of death in the past, but no active suicidal ideation.  He stated he left work in 2004 for back surgery and had been unable to return since.

Upon examination the examiner found the Veteran to be oriented, to have good hygiene, to exhibit appropriate behavior, and to maintain eye contact.  The examiner opined the Veteran had a normal thought process, although with some slowness.  Mood and effect were normal, and the results from memory testing were good.  The examiner noted the Veteran experienced symptoms of PTSD including re-experiencing through thoughts and dreams, avoidance of triggers, hypervigilance, and difficulty sleeping.  The examiner assigned the Veteran a GAF score of 50, but he opined the Veteran's mental abilities "only occasionally interfere in performing the activities of daily living."

The GAF score of 50 assigned by the examiner suggests the Veteran is experiencing serious symptoms and would perhaps be entitled to a rating greater than 30 percent.  However, while potentially probative, GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Instead the whole of the Veteran's symptoms must be considered.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Upon consideration of the Veteran's condition as a whole the Board finds that a rating of 30 percent is appropriate.

The majority of the symptoms exhibited by the Veteran during this examination most closely align with the 30 percent rating for PTSD.  38 C.F.R. § 4.130.  The Veteran expressed anxiety, suspiciousness, and chronic sleep impairment, all of which are characteristics of 30 percent rating.  Furthermore, the Veteran reported experiencing infrequent panic attacks.  'Infrequent' attacks suggest attacks "weekly or less often," as is the criteria for 30 percent rating, rather than "more than once a week," the criteria for 50 percent rating.  Id.  Similarly, memory testing revealed the Veteran to have only mild memory loss, if any, rather than meeting the "impairment of short and long-term memory" criteria for 50 percent rating.  Finally, the examiner found the Veteran to have normal conversation, a criteria for 30 percent rating, rather than any flattened affect or circumstantial, circumlocutory, or stereotyped speech as associated with 50 percent rating.

Most persuasively, however, are the remarks the examiner made about the Veteran's level of impairment due to PTSD.  While the examiner did assign a GAF score of 50, when specifically addressing the severity of the Veteran's PTSD the examiner opined, "[h]is psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency."  That is, the examiner found the Veteran's PTSD caused the specific impairment contemplated by a 30 percent rating.  The examiner's use of the exact regulatory language for a 30 percent rating to describe the Veteran's level of impairment strongly suggest a 30 percent rating is, in the opinion of the medical professional, the most appropriate description of the Veteran's condition.  Additionally, the examiner continued to explain his opinion was based on the Veteran's anxious mood and chronic sleep impairment, but not any difficulty in understanding commands and no threat of danger or injury to himself or others.  The Board finds that the examiner's written analysis regarding the Veteran's degree of impairment is more persuasive than the GAF score assessment which did not include any specified rationale for why it was assigned.  Based on the Veteran's reports of his own symptoms, review of the regulations, and the examiner's written opinion regarding the Veteran's impairment, the Board is convinced a rating in excess of 30 percent was not warranted based on the findings contained in the VA examination report.

In his November of 2009 notice of disagreement, the Veteran asserted he should be entitled to "no less than" a 70 percent rating.  The Veteran reported daily suicidal thoughts, decreased quality of life, and feelings of isolation.  He reasserted these arguments in his July 2010 VA Form 9.

VA treatment records from prior to March 2011 have been considered.  The claims file reflects that throughout 2010 the Veteran complained to medical professionals of his increasing symptoms of PTSD.  In July 2010 he reported experiencing increased difficulty with nightmares, flashbacks, and insomnia.  Yet on one single day he both denied suicidal ideations to one medical professional, while telling another medical professional that he had suicidal thoughts daily.  Even then, the Veteran stated he did not think of a specific suicidal plan, but rather ways he could do it.  He reported not owning a gun for this reason.  The Veteran was assessed as a high risk for injury to himself and was referred to a psychiatrist for evaluation and to be considered for admission.

A few days later the Veteran met with a psychologist.  The psychologist noted the Veteran spoke with a flat affect, but no suicidal ideation was noted.  The Veteran was not admitted, but referred to VA for continued treatment.  In early August 2010, the suicide prevention hotline called the Veteran to follow up on the Veteran's mental status.  During this unscheduled phone call the Veteran answered the phone with a pleasant and upbeat attitude, and also denied any active suicidal ideation at that time.  After this incident the Veteran only received sporadic treatment for PTSD through 2010 and early 2011.

As such, although the Veteran asserted an increase in symptoms in the summer of 2010, he contradicted his own allegations within his statements to his treating medical professionals.  The Veteran alternatively reported daily suicidal thoughts and no suicidal ideation on the same date.  Furthermore, the Veteran only sought sporadic treatment for his PTSD.  Based on these contradictions the Board is not convinced that the Veteran experienced an increase in impairment level during this time.  As such, the evidence does not show that a rating in excess of 30 percent was warranted at any time before the VA examination in March 2011.

Rating in excess of 50 percent is not warranted

Based on the Veteran's allegations of increased symptoms he was given a new VA examination in March 2011.  The results of this examination provided the first medical evidence of increased impairment on the Veteran's daily life resulting from his PTSD.  

The examiner found the Veteran continues to exhibit the symptoms previously associated with his PTSD, along with new symptoms, including decreased concentration, quickness to become irritated, and being easily startled.  The Veteran reported he has become increasingly socially isolated, largely avoids public settings, and sits with his back to the wall when such situations are unavoidable.  He also reported he is quick to become irritable and withdrawn.  The Veteran described fleeting suicidal thoughts, but denied actually being suicidal.

During the examination, the examiner noted that the Veteran was oriented and did not exhibit any memory deficit during memory function testing.  The examiner observed the Veteran had good abstracting ability, insight, and judgment.  The examiner opined that the Veteran continued to experience PTSD but was not a danger to himself or others.  The examiner continued that based on his PTSD the Veteran could still perform simple and repetitive tasks in a work setting as long as he was closely supervised.  Additionally, the examiner opined the Veteran was able to perform all activities of daily living.  The examiner did note that the Veteran was "significantly socially isolated" and had difficulty establishing and maintaining relationships.  The examiner opined the Veteran suffered from persistent re-experiencing of traumatic events and therefore avoided stimuli which could serve as triggers.  The examiner opined these disturbances have caused an impairment in the Veteran's social functioning; noting that while the Veteran could perform work well, he was withdrawn, agitated, and anxious.  The examiner assigned the Veteran a GAF score of 63.

This is the first medical opinion in the record which most closely reflects the diagnostic code for 50 percent rating (at best).  This examination reflects that the Veteran was experiencing reduced occupational and social productivity as well as a difficulty in establishing and maintaining relationships.  This is the rating standard in 38 C.F.R. § 4.130 for 50 percent psychological impairment.  The Veteran also met many of the listed symptoms for 50 percent rating in this examination for the first time, such as disturbances in motivation and mood as well as difficulty establishing social relationships.  Due to his increased social isolation, increased irritability, and decreased ability to concentrate the Board agrees that a 50 percent rating was warranted at the time of this examination.  The Board will now turn to a discussion of why a 70 percent rating is not warranted.

As discussed above, the Veteran asserts he is entitled to a 70 percent rating due to his pervasive suicidal thoughts.  During his hearing before a decision review officer in June 2011 the Veteran testified that if he stays inside he feels a lot of pressure and prefers to sit outside.  His wife also testified as to the Veteran's mood swings.  Upon reflection on the full claims file, however, the Board is not convinced the Veteran is entitled to a 70 percent rating at any point during the period on appeal.

The Board has considered the Veteran's reports of thoughts of suicide.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to describe his frequent thoughts of suicide.  Additionally nothing in the record suggests the Veteran is not a good historian, and therefore his description of suicidal thoughts is credible.  Furthermore "suicidal ideation" is a symptom of 70 percent rating as listed at 38 C.F.R. § 4.130.  However, as noted, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Moreover, symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the mere report alone of suicidal ideation can support a 70 percent rating, but does not presumptively mandate the assignment of a 70 percent rating.  Based on a complete review of the claims file the Board is not convinced the Veteran is entitled to rating of 70 percent.

The Veteran does not exhibit most of the example symptoms included in the diagnostic code for a 70 percent rating, or if he does, the symptoms are not of sufficient frequency or severity to warrant a 70 percent rating.  First, throughout the claims file the medical professionals who examined the Veteran found him to be a reliable and oriented historian who presented with a hygienic appearance and exhibited appropriate behavior.  These observations by medical professionals indicate the Veteran is not neglecting personal hygiene or experiencing impaired impulse control, both symptoms of a 70 percent rating.  

Secondly, the Veteran is able to maintain a good relationship with his wife, as he told the VA examiner in September 2009, and is further evidenced by his wife's testimony at his hearing.  Additionally, at the June 2011 hearing the Veteran testified that he had "very few" friends.  His relationship with his wife and his few friends indicate that the Veteran is not unable to maintain relationships as is a characteristic of 70 percent rating, but rather has difficulty establishing and maintaining relationships.  This assessment was also reached by the March 2011 examiner.  The level of impairment and history of relationships tracks the diagnostic code for 50 percent rating, which includes "difficulty in establishing and maintain effective work and social relationships," not the diagnostic code for a rating of 70 percent which involves an "inability to establish and maintain effective relationships."  38 C.F.R.  § 4.130 (emphasis added).  

Finally, when the Veteran's symptoms are viewed as a whole his level of impairment is not severe enough to warrant a 70 percent rating.  There is no evidence in the claims file that the Veteran is experiencing several of the symptoms associated with a 70 percent rating, such as obsessional rituals which interfere with routine activities, illogical speech, or near-continuous panic or depression.  In March 2011 the medical examiner opined the Veteran could still perform in a work setting, unlike the regulatory description of a 70 percent rating as having "difficulty in adapting to stressful circumstances (including work or a worklike setting)."  38 C.F.R. § 4.130.  Furthermore the results of diagnostic testing administrated by medical professionals in the claims record, including GAF scores, ranging between 50 and 63, and BDI-II testing, were all in the moderate to serious range of impairment, not severe.  Although the Board acknowledges the Veteran does exhibit a few of the symptoms of 70 percent rating, based on all of the foregoing the Board finds that the Veteran's symptomology as a whole causes impairment that more nearly approximates the diagnostic code for a 50 percent rating.  As such, the Board finds that a rating of 70 percent is not warranted at any time during the course of the appeal.  See 38 C.F.R. § 4.7.  Similarly, since he has not met the threshold for 70 percent rating the Veteran therefore has not established an 100 percent rating.  In this regard, it is important for the Veteran to understand that, as noted above, there is significant evidence against the current evaluation, let alone a 70 percent evaluation. 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran has asserted that his main symptoms are suicidal thoughts and decreased social relations, which are both contemplated in the rating assigned.  Moreover, as discussed the Board focused above on how the totality of the Veteran's PTSD symptoms impacted his social and occupational functioning.  In so doing, the Board has in fact considered the entirety of the Veteran's PTSD related symptomatology within the context of the schedular ratings.  Therefore, because the schedular ratings adequately contemplate the Veteran's symptoms, referral for consideration of an extraschedular rating is not warranted. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable on account of his service connected PTSD, but rather maintained that he is unable to work due to unrelated back issues.  Thus, the Board finds that Rice is inapplicable since the evidence does not suggest that the Veteran is unemployable as a result of his service connected PTSD.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for PTSD was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to the VA's duty to assist, the Board recognizes the claims file contains indication that the Veteran began receiving social security benefits in 2004 and that these medical records held by another federal agency were not obtained by the VA for processing in this claim.  38 U.S.C. § 5103A(c)(3).  However, the Board finds the referenced social security records are not even potentially relevant to this claim for two reasons.  First, this is a claim for increased disability rating focused only on the time period since service connection was granted.  As such, records used to support an application to social security which was filed five years earlier are not potentially relevant.  Second, the Veteran indicated that his social security benefits are based only on his back disability and not his psychological condition.  Logically, an injury to the Veteran's back more than five years earlier is not potentially relevant to his claim for increased rating due to PTSD.  See 38 U.S.C. § 5103A(a)(2) ("Secretary is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim."); Golz v. Shinkseki, 590 F. 3d 1317, 1321 (Fed. Cir. 2010) (Holding that not all social security disability records must be sought, only those that are relevant to the veteran's claim.  Concluding otherwise would render the word "relevant" superfluous).  Accordingly, the Veteran was not prejudiced by any failure to associate the social security records with the claims file.

Therefore, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained and the Veteran has not alleged receiving any private treatment.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined and instead testified before a decision review officer at the VA regional office in Winston-Salem.

The Veteran was also provided with two VA examinations (the reports of each have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  Both VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, the VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


